ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Berger/Cummins JV                             )      ASBCA Nos. 59427, 59428
                                              )
Under Contract No. W912BU-I0-D-0016           )

APPEARANCES FOR THE APPELLANT:                       David M. Nadler, Esq.
                                                     David Y. Yang, Esq.
                                                     Scott Arnold, Esq.
                                                     Christian N. Curran, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Amanda G. Phily, Esq.
                                                     Maria Kolokithias, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: September 17, 2018

                                                  ~t;.
                                                  MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59427, 59428, Appeals of
Berger/Cummins JV, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals